DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower” in claims 31 and 33 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “at least essentially” in claim 35 is a relative term which renders the claim indefinite. The term “at least essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 34 and 36 depend from the claims above and therefore inherit the deficiencies thereof. 


Product by Process
Please note, claim 10 include product by process language.  The arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. MPEP 2113.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13, 21, 24-26, 31, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 5,303,867)
Claim 10, Peterson discloses wherein the dispensing device (FIG 1-5) has a pumping device (60) with a flexible bellows (63) to convey the fluid and an actuating lever (20) to actuate the pumping device,
wherein the pumping device has a base (25) connected to the bellows on the inlet side and having a supply channel (40) for the fluid, the base being a component which is separately manufactured from the bellows (FIG 1), 
wherein the base has a bottom element (24) and a conduit (30) forming or limiting the supply channel, the conduit and the bottom element being integrally formed, and 
wherein the bottom element forms or has a counter surface (23) for the actuating lever. 

Claim 11, Peterson discloses wherein at least one of the base (25) is movable axially by actuating the actuating lever (20) and the bellows (63) is compressible by actuating the actuation lever, wherein the actuating lever abuts on the bottom element or the counter surface (23) formed thereby and acts or exerts a force thereon (FIG 2-3). 

Claim 12, Peterson discloses wherein the actuating lever (20) is pivotably (21, 13) arranged or mounted on the dispensing device.

Claim 13, Peterson discloses wherein the actuating lever (20) has a manually actuatable actuating arm (20) and a lifting arm (connecting 20 to 23) for driving the pumping device (63) coupled thereto.

Claim 21, Peterson discloses wherein the conduit (40) is sealingly held in a guide (15) and has a taper on the outside (15 tapers outward to from gap 42 between 15 and 40), so that the conduit is lifted off and a ventilation gap (42) to ventilate a container is thus formed between the guide and the conduit when at least one of the dispensing device is actuated or an axial movement takes place (Col 4, lines 59-62).

Claim 24, Peterson discloses with the bottom element at least one of being plate-like, being circular disc-shaped or forming an annular surface (23; FIG 1).

Claim 25, Peterson discloses wherein the bellows (63) has a fastening section (62; FIG 2) which is connected to the base (25) in a non-positive or frictional manner (62, 23; FIG 1-2) or by at least one of latching, gluing or welding to the base.

Claim 26, Peterson discloses wherein the bellows (63) has a fastening section (62) and the bottom element has a ring section (23; FIG 2), complementary to the fastening section, wherein the fastening section is fastened to or connected to the ring section.


Claim 31, Peterson discloses wherein the dispensing device has a connection part or housing to attach the dispensing device to a container, wherein the actuating lever is pivotably mounted on the connection part or housing with the pivot axis (13, 21) located at the connection part or at the lower end (connection point 13 of lever 20 is present on bottom half of housing 10) of the housing (10).

Claim 33, Peterson discloses wherein the dispensing device has a pumping device (60) with a flexible bellows (63) to convey the fluid and an actuating lever (20) to actuate the pumping device, wherein the dispensing device has a connection part or housing (10) to attach the dispensing device to a container, wherein the actuating lever is pivotably mounted (13, 21) on the connection part or housing with the pivot axis located at the connection part or at the lower end (connection point 13 of lever 20 is present on bottom half of housing 10) of the housing (10).

Claim 34, Peterson discloses wherein the actuating lever (20) has a manually actuatable actuating arm (20) and a lifting arm (connecting 20 to 23) to drive the pumping device (60) coupled thereto, wherein the lifting arm comprises a bearing part which is pivotably mounted (13, 21) on a corresponding bearing of the connection part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to claim 10 above, and further in view of Andris (US 4979646).
Claim 22, Peterson discloses wherein the dispensing device has an inlet valve (50) with a valve element for sealingly covering an end-side opening of the supply channel.
But is silent on the valve element being formed in one piece with the bellows and being held by one or more flexible arms of the bellows.
Andris teaches the valve element (29; FIG 3) being formed in one piece with the bellows and being held by one or more flexible arms (28) of the bellows.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peterson with valve as taught by Andris in order to provide a reduced number of parts for assembly and thereby easier and cheaper to manufacture.

Claim 23, the modified apparatus of Peterson teaches wherein the arms (Andris: 28) are curved and run at their ends at least substantially radially and in a section spaced from the ends in the shape of an arc of a circle (Andris: 30) and/or parallel to the outer contour of the valve element.
Claim(s) 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to claim 10 above, and further in view of Tada (US 5839621).
Claim 27, the apparatus substantially discloses the features as claimed above but is silent on wherein the actuating lever is securable against actuation by a movable blocking element, wherein the blocking element is movable into a blocking position in which it blocks the actuating lever against undesired actuation.
Tada teaches wherein the actuating lever (18) is securable against actuation by a movable blocking element (50), wherein the blocking element is movable into a blocking position in which it blocks the actuating lever against undesired actuation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peterson with blocking element as taught by Tada in order to provide a childproof mechanism that prevents accidental use such as falling down of the container or pulling operating by children including infants.

Claim 28, the modified apparatus of Peterson teaches wherein the blocking element (50; FIG 1) is pivotable relative to the actuating lever (18).

Claim 29, the modified apparatus of Peterson teaches wherein the blocking element is arranged on the actuating lever by a flexible or hinged connector (Tada: 50) which is formed by a film hinge (Tada: 52).

Claim 30, the modified apparatus of Peterson teaches wherein in the blocking position the actuating lever (Tada: 18; FIG 1) is held or blocked in a position swiveled away from the housing (Tada: 20) by the blocking element (Tada: 50).

Allowable Subject Matter
Claim 32, 35-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The applicant’s arguments have been addressed in the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754